United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0704
Issued: January 18, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 5, 2021 appellant, through counsel, filed a timely appeal from a March 18, 2021
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). 2 As there was no
merit decision issued by OWCP within 180 days from the filing of this appeal from which counsel
appealed, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that counsel only appealed the March 18, 2021 decision. Counsel did not appeal from the
February 1, 2021 merit decision.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 18, 2019 appellant, then a 48-year-old city letter carrier, filed a traumatic
claim injury (Form CA-1) alleging that on December 10, 2019 she felt a sharp pain in her left leg
when she grabbed a tub of mail and climbed out of her mail truck while in the performance of
duty. On the reverse side of the claim form appellant’s supervisor acknowledged that appellant
was injured in the performance of duty.
In support of her claim, appellant submitted a note dated December 18, 2019 from Sheri
Leigh Payne Tignor, a nurse practitioner. Ms. Tignor stated that appellant was seen in the office
and could not return to work.
In a development letter dated January 6, 2020, OWCP advised appellant of the type of
factual and medical evidence needed and provided her with a questionnaire. It afforded her 30
days to submit the necessary evidence.
In a January 12, 2020 response, appellant stated that she was injured on December 10, 2019
and had called and texted her supervisor to advise her that she was in pain. She enclosed a copy
of the text message she sent to her supervisor on the alleged date of injury.
By decision dated February 7, 2020, OWCP found that appellant had established that the
December 10, 2019 employment incident occurred as alleged, but denied the claim as the medical
evidence of record was insufficient to establish a diagnosis causally related to the accepted
incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
OWCP received a letter dated March 10, 2020 from Dr. John Verheul, a Board-certified
family practitioner who recounted that on December 10, 2019 appellant stepped out of her mail
truck and experienced pain in her back and difficulty straightening her left leg. Dr. Verheul
initially diagnosed acute sciatica, but later diagnosed piriformis syndrome, which was a peripheral
neuritis of the sciatic nerve caused by an abnormal condition of the piriformis muscle. He further
related that “it usually occurs as a result of precipitating cause, including macro trauma, ischemic
mass effect, and local ischemia.” Dr. Verheul concluded that it was within a reasonable degree of
medical certainty that this diagnosis was caused by the December 10, 2019 incident.
On June 8, 2020 appellant, through counsel, requested reconsideration.
By decision dated June 17, 2020, OWCP modified its February 7, 2020 decision, finding
that the medical evidence of record established a diagnosed medical condition. However, the claim
remained denied as the medical evidence of record was insufficient to establish that the diagnosed
condition was causally related to the accepted employment incident.

2

On July 14, 2020 appellant, through counsel, requested reconsideration of OWCP’s
June 17, 2020 decision. Counsel argued that appellant’s condition had been “diagnosed by
symptomology, identification of a precipitating event (the macro trauma on December 10, 2019)
and the subsequent micro traumas as both a cause and aggravation of her condition.”
In support thereof, appellant submitted a letter dated June 30, 2020, wherein Dr. Verheul
explained that piriformis syndrome is caused by an abnormal condition of the piriformis muscle
and usually occurs as a result of a precipitating cause including macro trauma and micro trauma.
He stated that the December 10, 2019 injury did appear to be the cause of the diagnosed condition.
Dr. Verheul also stated that appellant’s continued postal duties included the overuse of the
piriformis muscle and aggravated her condition. He stated that he was certain to a reasonable
degree of medical certainty that both the macro trauma of the December 10, 2019 incident, and
appellant’s continued micro trauma from her postal duties caused and/or aggravated her medical
condition.
By decision dated September 29, 2020, OWCP denied modification of its June 17, 2020
decision.
On November 9, 2020 appellant through counsel requested reconsideration of OWCP’s
September 29, 2020 decision. He reiterated his opinion regarding the cause of her condition,
noting that the macro trauma of December 10, 2019 was identified as a precipitating event.
In support thereof, appellant submitted a letter dated November 5, 2020, wherein
Dr. Verheul stated that the piriformis muscle helps the hip rotate and turn the leg and foot outwards
and, as a result of overuse, injury, or strain, the muscle can tighten, swell, or spasm. He explained
that by reaching over her body to grab her mail bucket and stepping out of her truck on
December 10, 2019 the symptoms of piriformis syndrome manifested themselves, based upon her
immediate symptomology and disability. Dr. Verheul explained that this diagnosis had
precipitating causes including macro trauma, micro trauma, ischemic mass effect, and local
ischemia also stated that the condition has a long physiological process that should not be limited
to one event, although in this case the one event manifested the condition.
By decision dated February 1, 2021, OWCP denied modification.
On February 24, 2021 appellant, through counsel, requested reconsideration of OWCP’s
February 1, 2021 decision. Counsel argued that OWCP failed to use the requisite legal standard
for appellant’s claim and that OWCP had failed to consider this causation standard in evaluating
appellant’s claim. He also alleged that OWCP improperly denied the claim stating that it was filed
on the incorrect form, and that OWCP did not properly provide de novo review.
By decision dated March 18, 2021, OWCP denied appellant’s request for reconsideration
of the merits of the claim.

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In appellant’s timely request for reconsideration, counsel contended that OWCP failed to
properly apply OWCP’s standards for establishment of casual relationship. Specifically, he argued
that there are four types of causation under FECA law and that her accepted December 10, 2019
employment incident precipitated her piriformis syndrome. The underlying issue on
reconsideration is whether or not the accepted December 10, 2019 employment incident caused
appellant’s diagnosed piriformis syndrome. The Board finds that counsel’s argument is
duplicative of his previous arguments made in his July 14 and November 9, 2020 requests for
reconsideration, and made by Dr. Verheul in his March 10, June 30, and November 5, 2020
reports. The Board finds that this argument made by counsel on reconsideration, as well as his
4

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
6

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.608(a); see also A.F., Docket No. 19-1832 (issued July 21, 2020); M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); J.B., Docket No. 20-0145 (issued September 8, 2020); Y.K., Docket No. 18-1167 (issued
April 2, 2020); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

argument that OWCP improperly denied appellant’s claim as it was filed on an incorrect form,
were cumulative, duplicative, or repetitive in nature and was insufficient to warrant reopening the
claim for merit review. 9 Thus, appellant is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).10
Furthermore, the Board finds that appellant submitted no pertinent an d new evidence in
support of her request for reconsideration. 11 Thus, she is also not entitled to a review of the merits
of her claim based on the third above-noted requirement under section 10.606(b)(3). 12
The Board accordingly finds that appellant did not meet any of the requiremen ts of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. 13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

9

J.V., Docket No. 19-1554 (issued October 9, 2020); see T.B., Docket No. 16-1130 (issued September 11, 2017);
Eugene F. Butler, 36 ECAB 393, 398 (1984).
10

G.Q., Docket No. 18-1697 (issued March 21, 2019); Alan G. Williams, 52 ECAB 180 (2000).

11

See F.D., Docket No. 19-0890 (issued November 8, 2019).

12

T.M., Docket No. 19-0535 (issued July 25, 2019).

13

See S.M., Docket No. 18-0673 (issued January 25, 2019); A.R., Docket No. 16-1416 (issued April 10, 2017);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the March 18, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

